Title: To Thomas Jefferson from William C. C. Claiborne, 18 March 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            New Orleans March 18. 1806.
                        
                        By Mr. Dean who goes to the City of Washington with public dispatches, I do myself the pleasure to transmit
                            you a Map of a part of this Territory.— It is the most correct of any I have seen, and as such is offered for your
                            acceptance.
                        Mr. Deplantier is now in this City, and proposes, without delay, to locate a portion of the lands granted to
                            General La Fayette.— We hope to be enabled to procure, on the Canal Carondalet, one thousand Acres.
                        Governor Folch is at Mobile, engaged in strengthening the Fort at that place, and intriguing with the Indians,—but on these points, my communication to the Secretary at War, will give you the particulars.
                        The Brig Franklin is in the river—and Capt. Shaw and the other Naval Officers have arrived in this City.—The Gunboats from Cumberland and Kentucky have not come down, and I fear they may be detained for some time.—The presence
                            of a respectable Force in this City, is essential to the safety of New Orleans.—I suppose that at this time, there cannot
                            be less than two millions of Dollars in this City, which, together with the Merchandize in the numerous private
                            Warehouses, would furnish a rich Booty for a Successful Enemy.
                        With sentiments of great respect, I am, Dear Sir, Your faithful friend—
                        
                            William C. C. Claiborne
                            
                        
                    